                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  DANNY RAY ALLEN CUTSHALL,                        )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )       No.:    2:20-CV-25-DCLC-CRW
                                                   )
  JAKE LITTLE,                                     )
  RICKY GRAHAM,                                    )
  FRANKLYN MORGAN,                                 )
  NICK FOSTER,                                     )
  ERIC CUTSHALL, and                               )
  TONI MECALF,                                     )
                                                   )
                 Defendants.                       )

                                   MEMORANDUM OPINION

         This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Before the Court

  are Defendants Little and Graham’s motion to dismiss this action as a sanction for Plaintiff’s

  failure to cooperate in discovery [Doc. 35], and Defendants Cutshall, Foster, Metcalf, and

  Morgan’s motion to dismiss this action for Plaintiff’s failure to prosecute [Doc. 36]. Plaintiff has

  failed to respond to either motion, and the deadline to do so has passed. See E.D. Tenn. L.R. 7.1.

  The Court finds that by failing to respond to Defendants’ motions to dismiss this action, Plaintiff

  has waived any opposition to the relief sought. See E.D. Tenn. L.R. 7.2.

  I.     PROCEDURAL HISTORY

         On July 6, 2020, counsel for Defendants Little and Graham served interrogatories and

  requests for production of documents on Plaintiff at the Greene County Detention Center, which

  Plaintiff listed as his address of record [See Doc. 29]. When counsel received no response from

  Plaintiff by September 29, 2020, he submitted a letter to Plaintiff at the Greene County Detention

  Center requesting the responses [Id.]. Plaintiff still failed to answer the discovery requested, and




Case 2:20-cv-00025-DCLC-CRW Document 37 Filed 04/28/21 Page 1 of 4 PageID #: 178
  on November 9, 2020, Defendants filed a motion compel Plaintiff’s responses [Doc. 29]. In

  response to that motion, Plaintiff asked the Court to hold the case in abeyance in light of his

  anticipated release [Doc. 30]. The Court granted Plaintiff’s motion, allowing Plaintiff up to and

  until January 12, 2021, to comply with Defendants’ discovery requests [Doc. 32]. The Court also

  advised Plaintiff that failure to comply with the Order would result in the case’s dismissal [Id.].

  On January 19, 2021, Plaintiff filed another motion for an extension of time and confirmed that

  his address on file was correct [Doc. 33]. On January 27, 2021, the Court entered an Order

  extending Plaintiff’s response deadline to March 1, 2021 [Doc. 34].

         On March 12, 2021, Defendants Little and Graham filed the instant motion to dismiss the

  claims against them pursuant to Federal Rule of Civil Procedure 37(b)(2)(A)(v) and the Court’s

  Orders of January 12 and 27, 2021 [Doc. 35]. Defendants Metcalf, Foster, Cutshall, and Morgan

  subsequently filed a motion to dismiss Plaintiff’s claims against them based on Plaintiff’s failure

  to keep the Court apprised of his address, as discovery requests forwarded to Plaintiff’s address of

  record have been returned to counsel with a notation that Plaintiff had been released and to “Return

  to sender/attempted-not known/unable to forward” [Doc. 36 p. 3-5]. Counsel for these Defendants

  note that Plaintiff was apparently released from the Greene County Detention Center on January

  22, 2021 [Id. at 4]. Plaintiff has not filed an updated address with the Court.

  II.    DISCUSSION

         Rule 37(b) and Rule 41(b) of the Federal Rules of Civil Procedure each provide that

  dismissal is an appropriate sanction for failure to comply with a Court order. See Fed. R. Civ. P.

  37(b)(2)(A)(v) and Fed. R. Civ. P. 41(b). Under either provision, the Court considers four factors

  when considering dismissal:

          (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether

                                                    2


Case 2:20-cv-00025-DCLC-CRW Document 37 Filed 04/28/21 Page 2 of 4 PageID #: 179
         the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
         dismissed party was warned that failure to cooperate could lead to dismissal; and
         (4) whether less drastic sanctions were imposed or considered before dismissal was
         ordered.

  Hartsfield v. United Parcel Serv., Inc., No. 4:18-cv-69, 2020 WL 1539337, at *2 (E.D. Tenn. Mar.

  2, 2020) (quoting Mager v. Wisconsin Central Ltd., 924 F.3d 831, 837 (6th Cir. 2019)).

         As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

  the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, Plaintiff

  refused to cooperate in discovery despite this Court’s extensions of time allowing him to do so.

  As such, this first factor weighs in favor of dismissal.

         As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

  order has prejudiced Defendants, who have spent significant time and resources attempting to

  conduct discovery with an uncooperative Plaintiff. Therefore, this factor weighs in favor of

  dismissal.

         As to the third factor, the Court explicitly warned Plaintiff that the Court would dismiss

  this case if he failed to comply with the Order requiring him to cooperate in discovery and/or

  keeping his address updated [Doc. 32 p. 2]. Thus, this factor weighs in favor of dismissal.

         Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

  effective. Plaintiff was a prisoner proceeding proceed in forma pauperis, and he has disregarded

  the Court’s warnings to update his address and comply with discovery. Accordingly, this factor

  weighs in favor of dismissal.

  III.   CONCLUSION

         For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

  of dismissal of this action. Therefore, Defendants’ motions [Doc. 35 and 36] will be GRANTED,


                                                    3


Case 2:20-cv-00025-DCLC-CRW Document 37 Filed 04/28/21 Page 3 of 4 PageID #: 180
  and this action will be DISMISSED WITH PREJUDICE. The Court CERTIFIES that any

  appeal from this order would not be taken in good faith.

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

         SO ORDERED:

                                               s/Clifton L. Corker
                                               United States District Judge




                                                  4


Case 2:20-cv-00025-DCLC-CRW Document 37 Filed 04/28/21 Page 4 of 4 PageID #: 181
